DETAILED ACTION
	The receipt is acknowledged of applicants’ after final amendment filed 10/08/2020, and request for RCE filed 11/012/2020. The after final amendment has been entered with filing the RCE.

	Claims 1-6, 9-14, 23-31 are pending, and subject of this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, and species carboxymethyl cellulose (CMC or cellulose gum) for cellulose ether and glycerin for water soluble solvent, in the reply filed on 01/03/2020 is acknowledged. 

Because applicant did not distinctly and specifically point out the supposed errors in the restriction/election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Note: It is established that the examination of species will be extended to the extent necessary to determine patentability of the Markush-type claim, MPEP 803.02 [R-5]. The examiner may extend the species search of cellulose ethers and water 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-14, 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huynh (US 2009/0074697, of record), Nakashio et al. (US 3,972,997, of record) and the article by Bergfeld et al. (“Microbial Polysaccharides”, currently provided), and further optionally combined Dijk et al. (US 2008/0071077, of record).as applied to claims 2, 3, 23 and 30. 

Applicant Claims 
Claim 1 is directed to a method for styling hair comprising:
(i)	applying to the hair a leave-on hair styling composition comprising:
(a)	at least 2 to about 20 wt.% of pullulan;
(b)	about 0.05 to about 10 wt.% of one or more cellulose ethers; 
wherein the weight ratio of (a) to (b) is from 5:1 to 30:1;
(c)	about 0.1 to about 25 wt.% of one or more water-soluble solvents; and
(d)	at least 50 wt.% of water;
wherein all weight percentages are based on the total weight of the leave-on hair styling composition; and
(ii)	without rinsing the leave-on hair styling composition from the hair, manipulating the hair into a desired style. 


Claim 23 is directed to a method for styling hair comprising:
(i)	applying to the hair a leave-on hair styling composition comprising:
(a)	at least 2 to about 20 wt.% of pullulan;
(b)	about 0.05 to about 10 wt.% of one or more cellulose ethers selected from methyl cellulose, ethyl cellulose, propyl cellulose, methylethyl cellulose, carboxymethyl cellulose (cellulose gum), ethyl carboxymethyl cellulose, hydroxy ethyl cellulose, hydro xypropyl cellulose, carboxymethyl hydroxy ethyl cellulose, methyl hydroxy ethyl cellulose, hydro xypropyl methyl cellulose, ethyl hydroxy ethyl cellulose, methyl ethyl hydroxy ethyl cellulose, and a mixture thereof;
wherein the weight ratio of (a) and (b) is from 5:1 to 30:1;
(c)	about 0.1 to about 25 wt.% of one or more water-soluble solvents selected from glycerin, ethylene glycol, diethylene glycol, triethylene glycol, propylene glycol, dipropylene glycol, tripropylene glycol, 1,3-butanediol, 2,3-butanediol, 1,4-butanediol, 3-methyl-1,3-butanediol, 1,5-pentanediol, 1,6-hexanediol, 2-methyl-2,4-pentanediol, polyethylene glycol, 1,2,4-butanetriol, and 1,2,6-hexanetriol; and
(d)	 at least 50 wt.% of water;
wherein all weight percentages are based on the total weight of the leave-on hair styling composition; and
(ii)	without rinsing the leave-on hair styling composition from the hair, manipulating the hair into a desired style.


Claim 30 is directed to a method for styling hair comprising:
(i)	applying to the hair a leave-on hair styling composition comprising:
(a)	at least 2 to about 20 wt.% of pullulan;
(b)	about 0.05 to about 10 wt.% of carboxymethyl cellulose (cellulose gum);
wherein the weight ratio of (a) to (b) is from 10:1 to 25:1;
(c)	about 0.1 to about 25 wt.% of glycerin; and
(d)	at least 50 wt.% of water;
(e)	optionally, one or more vegetal extracts;
wherein all weight percentages are based on the total weight of the leave-on hair styling composition,
the leave-on hair styling composition is transparent, and the leave-on hair styling composition is not an emulsion;
(ii)	without rinsing the leave-on hair styling composition from the hair, manipulating the hair into a desired style.	

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Huynh teaches hair styling compositions that use monosaccharides and/or disaccharides instead of synthetic fixative polymers or copolymers to provide excellent hold to hair without flaking while providing customer acceptable feel, hold and shine (abstract; ¶¶ 0013, 0014). The compositions useful for styling and setting hair. The compositions are entirely free of synthetic fixative, yet they still impart firm styling when dried on the hair (¶ 0018). The composition comprises mixture of starches and celluloses or their derivatives including cellulose ethers, e.g. hydroxyethyl cellulose, and cellulose gum, which is carboxymethyl cellulose (CMC), and pullulan (¶¶ 0016, 0020, 0027). The composition further comprises polyol and water. The composition comprises 0.01-20% cellulose derivatives 1-90% water, and 0.1-5% polyol (¶¶ 0019-0022, 0028, 0029, 0051). Table 1, page 9-10 of the reference, shows formulations 1 comprising 6% hydroxyethyl cellulose, 1.92% glycerol and 76.78 water; formulation 2 comprises 1.125% hydroxyethyl cellulose, 1.9% glycerol and 81% water; and formulation 3 comprises 0.8% hydroxyl cellulose, 6.95% glycerol and 81% water. The claimed species of cellulose ether including CMC and hydroxyethyl cellulose are claimed by claims 1 and 16 of the reference; and glycerol, i.e. glycerin, is claimed by claim 12 and 17 of the references. The composition further comprises additional vegetal extracts such as jojoba extract and safflowers oil (¶¶ 0049, 0052). Emulsifiers are optional in the composition (¶ 0034). The composition can be in the form of styling gel or paste, liquid, aerosol, hair spray, mousses, cream, lacquers (¶ 0017). The styling composition that dries on the hair to impart firm styling of the hair, and this teaching implies that the 
 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Huynh suggests mixture of starches and cellulose including cellulose ester and pullulan, and exemplified combination of cellulose ether with glycerol (water soluble solvent and water, the reference however does not exemplify the combination of pullulan and cellulose ether as claimed by claims 1, 23 and 30.
	Nakashio teaches pullulan improves and enhances the effect of cosmetic compositions such as hair lotions and hair lacquers (abstract; col.2, lines 50-54). Pullulan provides advantage of excellent transparent film-forming ability, gloss, moisture absorptivity, water solubility, tackiness, dispersibility and non-toxicity (col.1, lines 5-8; col.2, lines 1-12). Further pullulan is easily soluble in cold water, and its aqueous solution is stable over a long period of time and brings about no gelation nor so-called "aging" phenomenon. This is a characteristic which is greatly different from the properties of starches (col.1, lines 58-65). The content of the pullulan in a cosmetic is variable depending on the kind of the cosmetic, but is ordinarily from 0.01 to 99 parts by weight per 100 parts by weight of the total cosmetic (col.3, lines 24-27). Example 6 of the reference shows that pullulan combinable with CMC, glycerin and water, all in a single composition.
Bergfeld teaches microbial polysaccharides used as binders, viscosity increasing agent and conditioning agent in cosmetics. Pullulan is used at up to 12% in cosmetic 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the present invention to provide hair styling composition that dries on the hair, i.e. leave-on, comprising mixture of starches and celluloses that may be selected from cellulose ethers and pullulan in a carrier comprising glycerol and water as taught by Huynh, and use pullulan taught by Nakashio in the composition of Huynh. One would have been motivated to do so because Huynh teaches suitability of pullulan in hair composition, and because Nakashio teaches pullulan provides advantage of excellent transparent film-forming ability, gloss, moisture absorptivity, tackiness, dispersibility, non-toxicity and water solubility and stability in aqueous solution over a long period of time, and brings about no gelation nor so-called "aging" phenomenon. One would reasonably expect styling hair using leave-on composition comprising cellulose ether, pullulan, glycerol and water wherein the composition is stable and non-toxic and has excellent transparent film-forming ability, gloss, moisture absorptivity, tackiness, dispersibility, and water solubility.
Further, one having ordinary skill in the art would have used 12% pullulan taught by Bergfeld in the leave-on composition taught by the combination of Huynh and Nakashio because Bergfeld teaches suitability of such amounts in leave-on cosmetic as a binders, viscosity increasing agent and conditioning agent in cosmetics compositions.  
Regarding the claimed amount of 0.05-10% cellulose ether as claimed by claims See MPEP 2144.05 [R-5].
Regarding the claimed amount of pullulan of 2-20% as claimed by claims 1, 23 and 30, Nakashio teaches 0.01-99% that overlaps with the claimed amount, and Bergfeld teaches 12% for leave on composition that falls within the claimed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the ratio of pullulan to cellulose ether of 5:1 to 30:1, as claimed by claims 1 and 23, and 10:1 to 25:1 as claimed by claim 30, the combination of the cited references teaches 12% pullulan and as low as 0.8% and 1.125% of cellulose ethers that forms ratios of 15:1 and 10.7:1, respectively, that falls within the claimed ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the water soluble solvent of 0.1-25% as claimed by claims 1, 23 and 30, Huynh teaches 0.1-5% polyol that overlaps with the claimed amount, and further teaches 1.92% glycerol, 1.9% glycerol and 6.95% glycerol by formulations 1, 2, and 3, respectively, that falls within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
See MPEP 2144.05 [R-5].
Regarding the limitation of leave-on as claimed by claims 1, 23 and 30, Huynh teaches styling composition that dries on the hair to impart firm styling of the hair, and this teaching implies that the composition is a leave on composition that is not rinsed from the hair in order to dry on the hair to provide the desired styling effect.
Regarding the elected species CMC claimed by claims 2, 3, 23 and 30, it is taught by both Huynh and Nakashio. However, CMC is not taught with sufficient specificity or exemplified by the cited references. In this regard, and from the field of applicants’ endeavor, Dijk teaches stable uniform gel composition comprising 0.01-5% CMC that provides the cosmetic formulation with improved rheological behavior, gelling properties, texture and elasticity, enhanced water absorbability and storage stability. CMC suitably used in styling gels due to its shear-thinning or pseudoplastic behavior enabling smooth and easy removal of the formulation through relatively small opening of a containing tube (abstract; ¶¶ 0005, 0010-0011, 0016). Therefore, one having ordinary skill in the art would have used CMC cellulose taught by Dijk in the hair styling gel composition taught by the combination of Huynh, Nakashio and Bergfeld to achieve improved rheological behavior, gelling properties, texture and elasticity, enhanced water absorbability and storage stability.
Regarding the elected species glycerin claimed by claims 4, 5, 24 and 30, it is 
Regarding claims 6, 25 and 30 that the composition is transparent, Nakashio teaches pullulan is transparent, and combination of the cited references teaches composition comprising the claimed ingredients in the claimed amount, therefore the prior art composition is expected to provide transparent composition since materials and their properties are inseparable. 
Regarding claims 9, 26 and 30 that the composition is not an emulsion, Huynh does not teach emulsion, rather teaches compositions in the form of styling gel or paste, liquid, aerosol, hair spray, mousses, cream, or lacquers.
Regarding claim 10 that the composition is essentially free of pigments, silicones, and/or synthetic film forming polymers, the styling gel taught by Huynh does not contain pigments or silicones, and essentially free of synthetic film former.
Regarding claims 11, 27 and 31 that the composition is essentially free of surfactants, emulsifiers and/or monohydric alcohols, the styling gel taught by Huynh does not contain any surfactants, emulsifiers or monohydric alcohols.
Regarding claims 12 and 28 that the composition comprises vegetal extracts, Huynh teaches the hair styling composition comprising jojoba extracts and safflowers oil.
Regarding claims 13 and 29 that the composition comprises additional polysaccharide other than pullulan and cellulose ether, Huynh suggested combination of starches and cellulose and their derivatives.
Regarding the properties obtained by the composition claimed by claim 14, the cited references in combination teaches the shine, smoothness, hold, texture, etc.  
.

Response to Arguments
Applicant's arguments filed 10/08/2020 have been fully considered but they are not persuasive. 
Rejection Under 35 U.S.C. § 103
I.	The Art Does Not Account for the Claimed Ratio
Applicants argue that the rejection should be withdrawn because the art does not account for the claimed ratio of pullulan (component (a)) to cellulose ethers (component (b)). With this response, applicant has updated independent claims 1 and 23 to provide that the weight ratio of (a) to (b) is from 5:1 to 30:1; and updated independent claim 30 to provide that the weight ratio (a) to (b) is from 10:1 to 25:1. None of the references cited against the claims account for the claimed ratio. Huynh, the primary reference, refers to “modified starches and modified celluloses” (component (b) of Huynh), which includes a huge number of possible components such as celluloses and pullulan. See Huynh, para. [0027]. Huynh does not, however, suggest that cellulose and pullulan be used together, and certainly does not set forth any ratios for these compounds (or even any individual ranges of amounts for these components). Instead, Huynh refers to a total amount of starch/cellulose being from about 0.01 to about 20 wt.%. See id., para. [0028].

In response to this argument, and in view of the new ground of rejection, the claimed amounts of each of cellulose ether and pullulan was known at the time of the invention and are taught and suggested by the cited references. The combination of the cited references teaches 12% pullulan as taught by Bergfeld, and as low as 0.8% and 1.125% of cellulose ethers as taught by Huynh. The amounts taught by combination of the cited references suggests ratios of 15:1 and 10.7:1, respectively, that falls within the claimed ratio. In the case where the claimed ranges "overlap or lie inside ranges See MPEP 2144.05 [R-5]. If Huynh was to teach cellulose and pullulan used together, the reference would have been considered for anticipation. One having ordinary skill in the art would have been used 12% pullulan taught by Bergfeld in the composition taught by Huynh based on its suitability for leave on cosmetic compositions. The above argument is moot in view of the new ground of rejection.

Applicants argue that Dijk does not mention pullulan. Therefore Dijk cannot account for the claimed ratio.

In response to this argument, it is noted that applicants argue against Dijk reference individually, wherein the rejection is based on combination of the references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Dijk is relied upon for solely teaching pullulan can be used in cosmetic hair compositions. Dijk further shows that both CMC and pullulan can be combined safely in a single cosmetic composition. Dijk satisfies the purpose for which it is applied.  
  
Applicants argue that Nakashio describes a single composition that includes both pullulan and cellulose (a composition unrelated to hair styling), but the ratio of pullulan to cellulose falls far outside of the claimed ratio. Prescription Example 6 of Nakashio is a facial pack that contains 20 parts (weight) of pullulan and 5 parts (weight) of carboxymethyl cellulose. This results in a ratio of 4:1, which is far outside what is claimed.

In response to this argument, it is noted that the examiner does not rely on Nakashio for the amount pullulan or its ratio with cellulose ether. Nakashio is relied upon to show pullulan can safely combined with cellulose ether, and CMC in particular, in a cosmetic composition. The reference further teaches pullulan can be used in hair 
	
II.	The Data in the Specification Distinguishes over the Art
Applicants argue that the comparative testing set forth in the specification distinguishes over Huynh and Dijk. Neither Huynh nor Dijk set forth compositions containing both pullulan and a cellulose ether. Instead, they both provide compositions containing only hydroxyethyl cellulose (Huynh) or carboxymethyl cellulose (Dijk).

In response to this argument, it is argued that both Huynh and Dijk are relied upon in combination with Bergfeld and Nakashio that teach pullulan. One cannot attack the references individually wherein obviousness is based on combination of the references. It has been held that it is obvious to combine prior art elements according to known methods to yield predictable results. A finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, was held obvious by the court. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 127 S. Ct. at 1739.3 "Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." In re Fout, 675 F.2d at 301; see also In re Mayne, 104 F.3d at 1340; according KSR, 127 S. Ct. at 1740. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 127 S. Ct. at 1739.3. In re Best, 562 F.2d at 1255; In re Rijckaert, 9 F.3d at 1532. Dijk is relied upon for teaching elected species of cellulose 

Applicants argue that Huynh describes combining monosaccharides or disaccharides with a modified starch and/or a modified cellulose. See Huynh, para. [0020]. In a long list of various “cellulosic materials,” Huynh mentions pullulan, but it does not combine pullulan with a cellulose ether. See id., para. [0027]. In addition, Huynh does not exemplify the use of pullulan in any of its compositions. Instead, it exemplifies only hydroxyethyl cellulose. See, id. Table 1. Dijk is directed to cosmetic compositions that include carboxymethyl cellulose, but it does not mention pullulan or glycerin. The leave-on hair styling composition of the instant claims differ from the compositions of Huynh and Dijk by containing both pullulan and an additional cellulose ether. 

In response to this argument, it is argued that if any of the cited references was to teach all the claimed limitations, such a reference would have been an anticipatory reference. In the instant case, the rejection is based on combination of the references, and one cannot attack the references individually wherein obviousness is based on combination of the references. Not each cited reference needs to teach all the elements of the claim. Even if Huynh does not exemplify pullulan, disclosed examples and preferred embodiments do not constitute a teaching away from broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Applicants argue that comparative composition containing only a cellulose ether and not pullulan (like the compositions of Huynh and Dijk) was prepared and compared to the inventive composition. The comparative composition was identical to the inventive composition of Example 1 (above), except that pullulan was omitted. Another comparative composition was prepared that included cellulose gum but did not include pullulan. The compositions were applied to the hair of mannequins and the effects evaluated by experts. The results are reported in Table 1 and Table 2 of the specification. The inclusion of pullulan in a leave-on hair styling composition (without cellulose gum) resulted in a product that imparts smoothness and shine to the hair. The inclusion of cellulose gum in a leave-on hair styling composition (without pullulan) resulted in a product that provided discipline, hold, and texture to the hair. When used in combination, however, the product provided smoothness, curl definition, shine, discipline, volume, frizz control, hold, and texture to the hair. Of particular significance is the finding that the combination of pullulan and cellulose gum resulted in a product providing appreciable curl definition, volume, and frizz control even though neither pullulan nor cellulose gum alone provided these benefits. As stated in the specification, “The data show a surprising synergistic interaction between the pullulan and the cellulose gum” See Specification, p. 32, lines 1 & 2 (emphasis added).

In response to this argument, regarding applicant's arguments of unexpected superior results in the instant specification, it is the examiner's position that the data in the specification regarding the effect of the combination of pullulan and cellulose gum are not unexpected results and therefore cannot rebut prima facie obviousness. The examiner directs applicant's attention to MPEP 716.02 (a). "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness...of the claims at issue." In re Corkhill, 711 F.2d 1496, 266 USPQ 1006 (Fed.Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. Furthermore, the MPEP states, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). The combination of the claimed ingredients as taught by the cited references are expected to provide the same properties applicants achieved since materials and their properties are inseparable. 
Regarding applicants argument concerning synergism, it has been held that 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 205 USPQ 1069.

Applicants argue that additional comparative compositions were prepared that combined pullulan with dehydroxyxanthan gum or carrageenan. The comparative compositions were identical to the inventive composition of Example 1, except that the cellulose gum was replaced with dehydroxyxanthan gum or carrageenan. These comparative composition are particularly applicable to paragraph [0027] of Huynh, which mentions both carrageenans” and “xanthan gum,” i.e., these comparative compositions directly represent the “cellulosic materials” that Huynh suggests are equivalent and interchangeable. The compositions were tested as described above and the results presented in Table 2. Pullulan in combination with dehydroxyxanthan gum provided smoothness, hold/discipline, frizz control, volume, shaping, and sealed ends. However, this combination did not provide adequate shine and viscosity. Pullulan in combination with carrageenan provided shine, hold/discipline, frizz control, and shaping but did not provide adequate smoothness, volume, and viscosity. Pullulan in combination with cellulose gum, however, provided all the desired attributes. This illustrates that the “cellulosic materials” set forth in paragraph [0027] of Huynh are not equivalent and interchangeable.

In response to this argument, it is argued that Huynh teaches in paragraph [0027] group of starches and celluloses that can be used in combination. This group includes not only xanthan gum and carrageenan, but also includes pullulan. One having ordinary skill in the art would have combined cellulose with pullulan in view of Nakashio that teaches pullulan provides advantage of excellent transparent film-forming ability, gloss, moisture absorptivity, tackiness, dispersibility, non-toxicity and water solubility and stability in aqueous solution over a long period of time, and brings about no gelation nor so-called "aging" phenomenon. The disclosure of desirable alternatives does not In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004). In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004). The court found motivation to combine the references to arrive at the claimed invention in the “nature of the problem to be solved” because each reference was directed “to precisely the same problem.” Id. at 1276, 69 USPQ2d at 1690. The court also rejected the notion that “an express written motivation to combine must appear in prior art references….” Id. at 1276, 69 USPQ2d at 1690.

III.	One Would not Look to a Facial Pack of Nakashio for Use on Hair
Applicants argue that one would not look to the facial pack of Nakashio for guidance in formulating a composition for styling hair. To find obviousness a person of ordinary skill in the art must have had a reason to carry out what is claimed and must have had a reasonable expectation of success in deriving the invention. The instant case relates to methods for styling hair. The methods include applying a leave-on hair styling composition to the hair. Nakashio describes cosmetic compositions, including compositions for application to the hair, but these compositions do not include cellulose. The only composition that includes both pullulan and cellulose is a single facial pack. See Example 6 of Nakashio. Facial packs are used to improve the appearance of and  typically do not remain on the skin (they are washed from the skin after use). At the time of the invention, there was no reason to use the facial pack of Nakashio to style hair, nor was there a reasonable expectation that the facial pack of Nakashio could successfully style hair. Please note that the rejection does not put forward any evidence to the contrary (i.e., the rejection fails to include any evidence to suggest that a facial pack relates to compositions for styling hair). Furthermore, even if one were to use a facial pack to style hair (which one would not), the facial pack of Nakashio does not include the claimed ratio (as already noted above). Moreover, the facial pack of Nakashio includes ethyl alcohol, which is monoalcohol excluded by claims 11, 27, and 31. 

In response to this argument, it is argued that Nakashio is not only directed to face pack, however, further teaches pullulan improves and enhances the effect of cosmetic compositions such as hair lotions and hair lacquers (abstract; col.2, lines 50-54). While the reference exemplifies face pack, however teaches other embodiments applicable to the hair. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Disclosed examples and preferred embodiments do not constitute a teaching away from broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Regarding the argument that the reference teaches ingredients excluded from the claims, it is noted that the reference is relied upon for solely teaching pullulan. The 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./